DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits that Laut does not teach determining that a video is played by a user in different states meeting different predetermined conditions and displaying different interaction interfaces in response to determining that a video is played by a user in different states meeting different predetermined conditions as claimed. Remarks, p. 8.
	Claim 1 is rejected over a combination of Laut (US 2008/0295129) and Ramanathan et al. (US 2009/0293080).
As presented in the claim rejections under 35 USC § 103, Laut teaches:
displaying a first interaction interface in response to determining that a first video is played by a user in a first state meeting a first predetermined condition ([0017], “Process 100 begins with block 110 where objects displayed in a video are associated with video advertisements. In one embodiment the video is a program similar to a televised program.” [0018], “In block 120, a user selects a video to be played. In one embodiment, once the user selects a video to be displayed, the video begins to be played.” [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.”),
wherein the first interaction interface comprises a first number of interaction items ([0021], “FIG. 3 illustrates an exemplary portion of a screen view of a video 300 where the bubble being blown 310 is selectable.” Fig. 3); and
displaying a second interaction interface in response to determining that the first video is played by the user in a second state meeting a second predetermined condition ([0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.”),
wherein the second interaction interface comprises a second number of interaction items ([0020], “FIG. 2 illustrates an exemplary video frame 200 including selectable objects. Object 210 associates the portion of the video screen displaying gloves. The gloves 210 are associated with a video advertisement. The advertisement can be for the exact same gloves or another brand of gloves if there would not be any intellectual property infringement. Object 220 associates the portion of the screen displaying an athletic shoe. Object 230 associates the portion of the video screen displaying the hat. Object 240 associates the portion of the screen displaying a team jersey. Object 250 associates the portion of the screen displaying a team logo. The team logo object 250 can be associated with team specific advertising, such as ticket sales, memorabilia sales, clothing, etc. Object 260 is associated with the screen displaying a field. The portion of the screen associated with the field can be used for generic advertising or advertising associated with the stadium.” Fig. 2).

Applicant also submits that Ramanathan does not teach “wherein levels of the user's interest in the first video are indicated based on at least one of determining whether an accumulated period of playing the first video reaches predetermined time periods, determining whether predetermined video frames are detected during playing the first video, determining whether the first video is played to predetermined time points, or determining whether the first video has been repeatedly played for predetermined numbers,” as recited in claim 1. Remarks, p. 10.
Claim 1 is rejected over a combination of Laut (US 2008/0295129) and Ramanathan et al. (US 2009/0293080).
As presented in the claim rejections under 35 USC § 103, Ramanathan teaches wherein levels of the user's interest in the first video are indicated based on at least one of
determining whether an accumulated period of playing the first video reaches predetermined time periods ([0076], “The above viewing record reflects that the viewer tuned to the first two segments of the broadcast program ‘FRIENDS’. Thereafter, the viewer either turned off the receiver (i.e. the television) or tuned to a different channel. The viewer resumes viewing channel A before or at the beginning of the fifth segment of the broadcast program. In this case, program sequence numbers corresponding to the third and fourth segments are not registered in the viewing record.” [0087], “The program monitoring application 602 does this by checking the program sequence number in the viewing record of the broadcast program as stored in the memory of the supplementary decoder 518. For example, as described in the foregoing, the broadcast program FRIENDS is divided into six segments. However, the program sequence numbers registered in the viewing record are 1, 2, 5, and 6. Taking this as an example, the interest level of the audience in the broadcast program FRIENDS can be computed as follows:….” [0088], “Thus, the interest level in the broadcast program FRIENDS with two program sequence numbers missing is 0.6 or 60%.”),
determining whether predetermined video frames are detected during playing the first video,
determining whether the first video is played to predetermined time points, or
determining whether the first video has been repeatedly played for predetermined numbers.

The above remarks similarly apply to claims 10 and 18. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Laut (US 2008/0295129) and Ramanathan et al. (US 2009/0293080).

Regarding claim 1, Laut teaches an information interaction method, comprising:
displaying a first interaction interface in response to determining that a first video is played by a user in a first state meeting a first predetermined condition ([0017], “Process 100 begins with block 110 where objects displayed in a video are associated with video advertisements. In one embodiment the video is a program similar to a televised program.” [0018], “In block 120, a user selects a video to be played. In one embodiment, once the user selects a video to be displayed, the video begins to be played.” [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.”),
wherein the first interaction interface comprises a first number of interaction items ([0021], “FIG. 3 illustrates an exemplary portion of a screen view of a video 300 where the bubble being blown 310 is selectable.” Fig. 3); and
displaying a second interaction interface in response to determining that the first video is played by the user in a second state meeting a second predetermined condition ([0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.”),
wherein the second interaction interface comprises a second number of interaction items ([0020], “FIG. 2 illustrates an exemplary video frame 200 including selectable objects. Object 210 associates the portion of the video screen displaying gloves. The gloves 210 are associated with a video advertisement. The advertisement can be for the exact same gloves or another brand of gloves if there would not be any intellectual property infringement. Object 220 associates the portion of the screen displaying an athletic shoe. Object 230 associates the portion of the video screen displaying the hat. Object 240 associates the portion of the screen displaying a team jersey. Object 250 associates the portion of the screen displaying a team logo. The team logo object 250 can be associated with team specific advertising, such as ticket sales, memorabilia sales, clothing, etc. Object 260 is associated with the screen displaying a field. The portion of the screen associated with the field can be used for generic advertising or advertising associated with the stadium.” Fig. 2); and
wherein the first number is less than or equal to the second number ([0020]-[0021], Figs. 2-3, i.e., the number of selectable objects presented in Fig. 3 is less than the number of selectable objects in Fig. 2);
wherein the first interaction interface ([0021], Fig. 3) and the second interaction interface ([0020], Fig. 2) comprise different types of interaction items ([0020], “FIG. 2 illustrates an exemplary video frame 200 including selectable objects. Object 210 associates the portion of the video screen displaying gloves. The gloves 210 are associated with a video advertisement. The advertisement can be for the exact same gloves or another brand of gloves if there would not be any intellectual property infringement. Object 220 associates the portion of the screen displaying an athletic shoe. Object 230 associates the portion of the video screen displaying the hat. Object 240 associates the portion of the screen displaying a team jersey. Object 250 associates the portion of the screen displaying a team logo. The team logo object 250 can be associated with team specific advertising, such as ticket sales, memorabilia sales, clothing, etc. Object 260 is associated with the screen displaying a field. The portion of the screen associated with the field can be used for generic advertising or advertising associated with the stadium.” [0021], “FIG. 3 illustrates an exemplary portion of a screen view of a video 300 where the bubble being blown 310 is selectable.” Figs. 2-3).
Laut does not expressly teach wherein the first state indicates a first level of the user's interest in the first video, wherein the second state indicates a second level of the user's interest in the first video, wherein the second level of the user's interest in the first video is greater than the first level of the user's interest in the first video, and wherein levels of the user's interest in the first video are indicated based on at least one of determining whether an accumulated period of playing the first video reaches predetermined time periods, determining whether predetermined video frames are detected during playing the first video, determining whether the first video is played to predetermined time points, or determining whether the first video has been repeatedly played for predetermined numbers.
Ramanathan teaches:
wherein a first state indicates a first level of the user's interest in a first video ([0065], “The systems and methods described in the foregoing can be used for measuring interest levels of audience in a broadcast program and providing information based on the interest levels as described hereinafter with reference to FIGS. 5-6.” [0075], “In an embodiment, the program monitoring application 602 retrieves the program information document from the supplementary content and keeps a record of the program document sequence number according to the program name and the time it is received. The program document sequence number indicates the segment of the broadcast program being viewed.” [0076], [0087], “the program monitoring application 602 also measures the interest level of audience in a broadcast program. … For example, as described in the foregoing, the broadcast program FRIENDS is divided into six segments. However, the program sequence numbers registered in the viewing record are 1, 2, 5, and 6. Taking this as an example, the interest level of the audience in the broadcast program FRIENDS can be computed as follows….” [0088], “Thus, the interest level in the broadcast program FRIENDS with two program sequence numbers missing is 0.6 or 60%.”),
 wherein a second state indicates a second level of the user's interest in the first video ([0090], “For example, if the audience downloads a ring-tone and a picture to the electronic device 522 anytime during the viewing of the program, and the weight for downloading the ring-tone and picture is 0.1 and 0.05, respectively, then the interest level increases from 60% to 75%.” [0091]),
wherein the second level of the user's interest in the first video is greater than the first level of the user's interest in the first video ([0088], “Thus, the interest level in the broadcast program FRIENDS with two program sequence numbers missing is 0.6 or 60%.” [0090], “For example, if the audience downloads a ring-tone and a picture to the electronic device 522 anytime during the viewing of the program, and the weight for downloading the ring-tone and picture is 0.1 and 0.05, respectively, then the interest level increases from 60% to 75%.” [0091]), and
wherein levels of the user's interest in the first video are indicated based on at least one of
determining whether an accumulated period of playing the first video reaches predetermined time periods ([0076], “The above viewing record reflects that the viewer tuned to the first two segments of the broadcast program ‘FRIENDS’. Thereafter, the viewer either turned off the receiver (i.e. the television) or tuned to a different channel. The viewer resumes viewing channel A before or at the beginning of the fifth segment of the broadcast program. In this case, program sequence numbers corresponding to the third and fourth segments are not registered in the viewing record.” [0087], “The program monitoring application 602 does this by checking the program sequence number in the viewing record of the broadcast program as stored in the memory of the supplementary decoder 518. For example, as described in the foregoing, the broadcast program FRIENDS is divided into six segments. However, the program sequence numbers registered in the viewing record are 1, 2, 5, and 6. Taking this as an example, the interest level of the audience in the broadcast program FRIENDS can be computed as follows:….” [0088], “Thus, the interest level in the broadcast program FRIENDS with two program sequence numbers missing is 0.6 or 60%.”),
determining whether predetermined video frames are detected during playing the first video,
determining whether the first video is played to predetermined time points, or
determining whether the first video has been repeatedly played for predetermined numbers.
In view of Ramanathan’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laut wherein the first state indicates a first level of the user's interest in the first video, wherein the second state indicates a second level of the user's interest in the first video, wherein the second level of the user's interest in the first video is greater than the first level of the user's interest in the first video, and wherein levels of the user's interest in the first video are indicated based on at least one of determining whether an accumulated period of playing the first video reaches predetermined time periods, determining whether predetermined video frames are detected during playing the first video, determining whether the first video is played to predetermined time points, or determining whether the first video has been repeatedly played for predetermined numbers. The modification would enable a combined system to provide users with additional information and/or services based on their interest level (Ramanathan: [0091]). The modification would serve to improve the user experience.

Regarding claim 10, Laut teaches an information interaction device, comprising: at least one processor; and a memory configured for storing at least one program, wherein when the at least one program is executed by the at least one processor ([0045]-[0048]). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 10.

Regarding claim 18, Laut teaches a computer-readable memory medium on which a computer program is stored ([0045]-[0048]). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 18.

Regarding claims 2 and 11, the combination further teaches wherein the interaction item comprises:
an interaction item for inputting and/or displaying knowledge (Laut: [0017], “FIG. 1 is a block diagram of a process of an embodiment. Process 100 begins with block 110 where objects displayed in a video are associated with video advertisements. In one embodiment the video is a program similar to a televised program. In one embodiment the objects are products, logos, places or things displayed in a scene of the video. Based on the type of object, advertisements are associated with the object along with a pixel location of the object in specific frames of the video.” Figs. 2-3);
an interaction item for inputting and/or displaying question and answer information;
an interaction item for inputting and/or displaying contact means;
an interaction item for inputting and/or displaying a contact person;
an interaction item for inputting and/or displaying a contact time;
an interaction item for inputting and/or displaying a contact address;
and/or an interaction item for displaying a second video.

Regarding claims 3 and 12, the combination further teaches wherein a display area of the first interaction interface is less than or equal to a display area of the second interaction interface (Laut: [0020]-[0021], [0045], “The computer system 700 may further include a video display unit 710 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)).” Figs. 2-3, the display area (i.e., an area displayed by a display device) presented in Figs. 2-3 are the same).

Regarding claims 4 and 13, the combination further teaches wherein the first predetermined condition comprises one or more of:
the first video is played for a first predetermined period of time (Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]);
the first video is played to a first predetermined video frame of the first video (Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]);
the first video is played to a first predetermined time instant of the first video (Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]); and
the first video is repeatedly played for a first repetition number of times.

Regarding claims 5, the combination further teaches wherein the second predetermined condition comprises one or more of:
the first video is played for a second predetermined period of time (Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]);
the first video is played to a second predetermined video frame of the first video (Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]);
the first video is played to a second predetermined time instant of the first video(Laut: [0024], “In still another embodiment, an overlay screen or window includes a plurality of portions that are each associated with specific frames, objects, advertisements, etc. In this embodiment, when a user selects a particular overlay screen or window portion, a process receives as input the particular overlay screen or window, time or frame information of the video, associated object and advertisement for the particular frame and overlay. This information allows an appropriate advertisement to be selected for display by a user for the object selected by the user.” [0029], [0036]); and
the first video is repeatedly played for a second repetition number of times.

Regarding claims 6 and 14, the combination further teaches wherein a style and/or a content of the first interaction interface are associated with the first video (Laut: [0017], “FIG. 1 is a block diagram of a process of an embodiment. Process 100 begins with block 110 where objects displayed in a video are associated with video advertisements. In one embodiment the video is a program similar to a televised program. In one embodiment the objects are products, logos, places or things displayed in a scene of the video. Based on the type of object, advertisements are associated with the object along with a pixel location of the object in specific frames of the video.” Figs. 2-3).

Regarding claims 7 and 15, the combination further teaches wherein the style and/or the content of the first interaction interface are associated with a user profile corresponding to the first video (Laut: [0031], “the advertisements associated with the object can be selected based on a viewer's age, previous selected advertisements, profile (e.g., likes/dislikes, age, address, employment, gender, etc.). In this embodiment, a user enters information in a profile on a website. When the user logs on to the website, a program reads the profile information and targets advertisements associated with the different objects to be displayed in a video. When a user selects a video to play, a database associates advertisements with the objects based on the profile.” [0035], [0043]).

Regarding claims 8 and 16, the combination further teaches wherein a style and/or a content of the second interaction interface are associated with the first video (Laut: [0017], “FIG. 1 is a block diagram of a process of an embodiment. Process 100 begins with block 110 where objects displayed in a video are associated with video advertisements. In one embodiment the video is a program similar to a televised program. In one embodiment the objects are products, logos, places or things displayed in a scene of the video. Based on the type of object, advertisements are associated with the object along with a pixel location of the object in specific frames of the video.” Figs. 2-3).
Regarding claims 9 and 17, the combination further teaches wherein the style and/or the content of the second interaction interface are associated with a user profile corresponding to the first video (Laut: [0031], “the advertisements associated with the object can be selected based on a viewer's age, previous selected advertisements, profile (e.g., likes/dislikes, age, address, employment, gender, etc.). In this embodiment, a user enters information in a profile on a website. When the user logs on to the website, a program reads the profile information and targets advertisements associated with the different objects to be displayed in a video. When a user selects a video to play, a database associates advertisements with the objects based on the profile.” [0035], [0043]). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426